Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The objection to Claim 18 is withdrawn/moot in light of Applicant’s amendment filed on 10/7/21.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (FANG, Pub. No:  US 2015-0078642; GETMAN, US Pub. No.: 2020-0306320; ALAMIN, US Pub. No.: 2012-0059419) does not teach nor suggest in detail the limitations: 
“An apparatus for testing a biological specimen, the apparatus comprising: a receiving mechanism to receive a carrier, wherein the carrier includes a holding area, wherein the holding area is configured to carry or to be exposed to the biological specimen; a camera module arranged to capture a plurality of images of the holding area; and a processor that is configured to utilize the camera module to: adaptively select, based on the plurality of images of the holding area, an analytical algorithm suitable for a motion property that is characteristic of the biological specimen being tested; and perform a set of analytic processes that corresponds to the selected analytic algorithm on the captured imagery to generate an 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record FANG does not teach or suggest in detail a receiving mechanism to receive a carrier, wherein the carrier includes a holding area.  The prior art does not teach adaptively selecting an analytical algorithm suitable for a motion property that is characteristic of the biological specimen being tested or performing a set of analytic processes that corresponds to the selected analytic algorithm to generate an analytic result associated with the biological specimen.  Finally, the prior art does not teach determining an amount of variation between a first image and a second image among the plurality of images, selecting either a static algorithm or a dynamic algorithm depending on whether the determined amount of variation is smaller or larger than a threshold as amended by the Applicant.  
FANG only teaches an apparatus for testing a biological specimen that contains a holding area to carry or to be exposed to the biological specimen.  The prior art also includes a camera to capture a plurality of images of the holding area and a processor to utilize the camera module based on the plurality of images of the holding area.  
Whereas, as stated above, Applicant’s claimed invention recites a receiving mechanism to receive a carrier, wherein the carrier includes a holding area and recites h adaptively selecting an analytical algorithm suitable for a motion property that is characteristic of the biological specimen being tested as well as performing a set of analytic processes that corresponds to the selected analytic algorithm to generate an analytic result associated with the biological specimen.  Finally, the invention claims determining an amount of variation between a first image and a second image among the plurality of images, and selecting either a static algorithm or a dynamic algorithm depending on whether the determined amount of variation is smaller or larger than a threshold. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 10-13, 15-17, 21-28 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481